DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 26, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 08/19/2021.

	Claim 1 has been amended; support for claim 1 is found in the figure 6 and page 4 lines 14-21, page 7 lines 5-15 and page 19 lines 8-15 of the published application. 
	Claim 12 has been added; support for claim 1 is found in the figure 6 and page 4 lines 14-21, page 7 lines 5-15 and page 19 lines 8-15 of the published application.
	
	Claims 1-12 are currently pending.
	

Reasons for Allowance

2. 	Claims 1 and 12 allowed. Claims 2-11 dependent on claim 1 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: 
	a. The closest prior art of record, Brooker et al. (US5817434). Brooker discloses a battery housing with a bottom portion accommodating battery cell [Abstract] and an absorbent layer disposed on the bottom of the housing [C1 L63-66] with an insulating layer partially fixed above the absorbent layer [C4 L22-24] and two spaces connected in a fluid manner [C4 L22-28], but does not disclose or suggest the limitation of a fluid passages along the corrugated insulating film between the insulating film and the absorbent layer, above the absorbent layer and below the absorbent layer. Where the fluid passage occurs in a continuous opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727